            Case 1:20-cv-01694 Document 1 Filed 06/23/20 Page 1 of 14




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA



 DEMOCRACY FORWARD FOUNDATION,
 1333 H Street NW
 11th Floor
 Washington, DC 20005

                    Plaintiff,

                       v.

 OFFICE OF MANAGEMENT AND BUDGET
 725 17th Street NW
 Washington, DC 20503,

 U.S. DEPARTMENT OF HEALTH AND
 HUMAN SERVICES                                      Case No. ________________________
 200 Independence Avenue SW
 Washington, DC 20201,

 U.S. DEPARTMENT OF HOMELAND
 SECURITY
 3801 Nebraska Avenue NW
 Washington, DC 20016, and

 U.S. DEPARTMENT OF THE TREASURY
 1500 Pennsylvania Avenue NW
 Washington, DC 20220

                  Defendants.



                        COMPLAINT FOR INJUNCTIVE RELIEF

       1.     Plaintiff Democracy Forward Foundation (“Democracy Forward”) brings this

action under the Freedom of Information Act, 5 U.S.C. § 552 (“FOIA”), to compel the

production of records in the possession of Defendants Office of Management and Budget

(“OMB”), U.S. Department of Health and Human Services (“HHS”), U.S. Department of
             Case 1:20-cv-01694 Document 1 Filed 06/23/20 Page 2 of 14




Homeland Security (“DHS”), and U.S. Department of the Treasury (“Treasury”) (collectively,

“Defendants”).

       2.      In November 2018, The Daily Beast reported, based on documents produced in

response to a FOIA request, that U.S. Environmental Protection Agency officials expressly

approved a script bolstering the Trump Administration’s policy agenda, which was read by a

news anchor in advance of then-Administrator Scott Pruitt’s May 2017 appearance on Fox &

Friends, the morning program of Fox News Channel, without acknowledging the government’s

role in creating the content.1

       3.      In August 2019, The Hollywood Reporter reported, based on documents produced

in response to a FOIA request by Democracy Forward, that officials at the U.S. Department of

the Treasury had requested a number of changes to an article on the Fox Business Network

website, including asking for a new social media post from Fox Business’s Twitter account, with

a Fox Business Network reporter responding to a Treasury official that she “just did exactly what

you asked me to do.”2




       1
         See Maxwell Tani, ‘Fox & Friends’ Fed Interview Script to Trump’s EPA Chief, Emails
Show, Daily Beast (Nov. 27, 2018), https://www.thedailybeast.com/fox-and-friends-fed-
interview-script-to-trumps-epa-chief-emails-show.
       2
         See Jeremy Barr, "You're the Man": Fox News Emails With Trump Treasury
Department Reveal Coziness, Hollywood Reporter (Aug. 15, 2019),
https://www.hollywoodreporter.com/news/youre-man-fox-news-emails-trump-treasury-team-
reveal-coziness-1231461.
                                                2
            Case 1:20-cv-01694 Document 1 Filed 06/23/20 Page 3 of 14




       4.     These actions raised concerns about possible violations of a law that prohibits the

government from playing an undisclosed role in the creation and dissemination of information

and opinions through the news media.3

       5.     In order to determine how widespread these potentially unlawful practices are,

Democracy Forward submitted FOIA requests to Defendants seeking records reflecting

communications between (1) political appointees in specific agency offices and (2) an

enumerated list of media organizations.

       6.     Defendants have failed to respond sufficiently to Democracy Forward’s requests.

Democracy Forward therefore respectfully requests that the Court compel Defendants to comply

with FOIA and produce all responsive, non-exempt records.

                               JURISDICITON AND VENUE

       7.     This Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B)

and 28 U.S.C. § 1331.

       8.     Venue in this Court is proper under 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C. §

1391(e).

                                           PARTIES

       9.     Plaintiff Democracy Forward Foundation is a not-for-profit public interest

organization incorporated under the laws of the District of Columbia and based in Washington,

D.C. Democracy Forward works to promote transparency and accountability in government, in

part by educating the public on government actions and policies.



       3
          See, e.g., 2016 Consolidated Appropriations Act, Pub. L. No. 114-113, § 718, 129 Stat.
2477 (2015) (prohibiting use of funds “for publicity or propaganda purposes within the United
States”).
                                                3
                 Case 1:20-cv-01694 Document 1 Filed 06/23/20 Page 4 of 14




       10.        Defendant OMB is a federal agency within the meaning of FOIA, see 5 U.S.C. §

552(f)(1), that is headquartered in Washington, D.C. Defendant has possession, custody, and

control of records Democracy Forward has requested pursuant to FOIA.

       11.        Defendant HHS is a federal agency within the meaning of FOIA, see 5 U.S.C. §

552(f)(1), that is headquartered in Washington, D.C. Defendant has possession, custody, and

control of records Democracy Forward has requested pursuant to FOIA.

       12.        Defendant DHS is a federal agency within the meaning of FOIA, see 5 U.S.C. §

552(f)(1), that is headquartered in Washington, D.C. Defendant has possession, custody, and

control of records Democracy Forward has requested pursuant to FOIA.

       13.        Defendant Treasury is a federal agency within the meaning of FOIA, see 5 U.S.C.

§ 552(f)(1), that is headquartered in Washington, D.C. Defendant has possession, custody, and

control of records Democracy Forward has requested pursuant to FOIA.

                                    STATEMENT OF FACTS

                                        OMB FOIA Request

       14.        Democracy Forward submitted a FOIA request to OMB on April 23, 2020,

requesting the following records:

   1. All records containing or documenting communications sent to or received by OMB
      political appointees with the following organizations and domains:

             o    Fox News or @foxnews.com, @foxbusiness.com
             o    Breitbart News Network or @breitbart.com
             o    Blaze Media or @blazemedia.com
             o    CRTV.com or @crtv.com
             o    The Blaze or @theblaze.com
             o    NewsMax or @newsmax.com
             o    Daily Caller or @dailycaller.com, @dailycallernewsfoundation.org
             o    Daily Wire or @dailywire.com
             o    One America News or @oann.com
             o    Sinclair Broadcast Group or @sbgi.net
                                                 4
                 Case 1:20-cv-01694 Document 1 Filed 06/23/20 Page 5 of 14




             o    The Rush Limbaugh Show or @rushlimbaugh.com

Ex. A (“OMB FOIA Request”) at 1-2. The search period for the OMB FOIA Request was

January 1, 2019, to the date of search. The OMB FOIA Request also excluded publicly available

materials such as news clips unless they contained additional discussion or commentary.

       15.        Democracy Forward sought a waiver of search and duplicating fees under 5

U.S.C. § 552(a)(4)(A)(iii) and 5 C.F.R. Part 1303, which require waiver of fees if the disclosure

is “likely to contribute significantly to public understanding of the operations or activities of the

government and is not primarily in the commercial interest of the requester.” See OMB FOIA

Request at 3.

       16.        On April 23, 2020, Democracy Forward received a message confirming receipt by

OMB of the OMB FOIA Request and assigning it tracking number 2020-339.

       17.        Democracy Forward has received no further communication from OMB since

April 23, 2020.

       18.        OMB’s response to Democracy Forward’s FOIA request was due no later than

May 21, 2020. See 5 U.S.C. § 552(a)(6)(A)(i).

       19.        As of the date of this Complaint, OMB has not produced any records responsive

to the OMB FOIA Request, nor has OMB notified Democracy Forward of the scope of any

responsive records the agency intends to produce or withhold, or any reasons for any

withholdings, or informed Democracy Forward that it may appeal any adequately specific,

adverse determination.

       20.        Because OMB has “fail[ed] to comply with the applicable time limit provisions”

of the FOIA, Democracy Forward is “deemed to have exhausted [its] administrative remedies.”

See id. § 552(a)(6)(C)(i).
                                                  5
                 Case 1:20-cv-01694 Document 1 Filed 06/23/20 Page 6 of 14




                                        HHS FOIA Request

       21.        Democracy Forward submitted a FOIA request to HHS on April 23, 2020,

requesting the following records:

   1. All records containing or documenting communications sent to or received by political
      appointees in the HHS Office of the Assistant Secretary for Public Affairs, Office of the
      Secretary, and Office of the Deputy Secretary with the following organizations and
      domains:

             o    Fox News or @foxnews.com, @foxbusiness.com
             o    Breitbart News Network or @breitbart.com
             o    Blaze Media or @blazemedia.com
             o    CRTV.com or @crtv.com
             o    The Blaze or @theblaze.com
             o    NewsMax or @newsmax.com
             o    Daily Caller or @dailycaller.com, @dailycallernewsfoundation.org
             o    Daily Wire or @dailywire.com
             o    One America News or @oann.com
             o    Sinclair Broadcast Group or @sbgi.net
             o    The Rush Limbaugh Show or @rushlimbaugh.com

Ex. B (“HHS FOIA Request”) at 1-2. The search period for the HHS FOIA Request was January

1, 2019, to the date of search. The HHS FOIA Request also excluded publicly available materials

such as news clips unless they contained additional discussion or commentary.

       22.        Democracy Forward sought a waiver of search and duplicating fees under 5

U.S.C. § 552(a)(4)(A)(iii) and 45 C.F.R. § 5.54, which require waiver of fees if the disclosure is

“likely to contribute significantly to public understanding of the operations or activities of the

government and is not primarily in the commercial interest of the requester.” See HHS FOIA

Request at 3.

       23.        On May 1, 2020, Democracy Forward received a message confirming receipt by

HHS of the HHS FOIA Request, assigning it tracking number 2020-01088-FOIA-OS, and

invoking a ten-working-day extension due to “unusual and exceptional circumstances.”

                                                  6
                 Case 1:20-cv-01694 Document 1 Filed 06/23/20 Page 7 of 14




       24.        On June 16, 2020, Democracy Forward received a message from HHS indicating

that the status of the HHS FOIA Request had changed to “In Process.”

       25.        HHS’s response to Democracy Forward’s FOIA request was due no later than

June 5, 2020. See 5 U.S.C. §§ 552(a)(6)(A)(i) & (a)(6)(B).

       26.        As of the date of this Complaint, HHS has not produced any records responsive to

the HHS FOIA Request, nor has HHS notified Democracy Forward of the scope of any

responsive records the agency intends to produce or withhold, or any reasons for any

withholdings, or informed Democracy Forward’s that it may appeal any adequately specific,

adverse determination.

       27.        Because HHS has “fail[ed] to comply with the applicable time limit provisions”

of the FOIA, Democracy Forward is “deemed to have exhausted [its] administrative remedies.”

See id. § 552(a)(6)(C)(i).

                                         DHS FOIA Request

       28.        Democracy Forward submitted a FOIA request to DHS on April 23, 2020,

requesting the following records:

   1. All records containing or documenting communications sent to or received by political
      appointees in the DHS Office of Public Affairs, Office of the Secretary, and Office of the
      Deputy Secretary with the following organizations and domains:

             o    Fox News or @foxnews.com, @foxbusiness.com
             o    Breitbart News Network or @breitbart.com
             o    Blaze Media or @blazemedia.com
             o    CRTV.com or @crtv.com
             o    The Blaze or @theblaze.com
             o    NewsMax or @newsmax.com
             o    Daily Caller or @dailycaller.com, @dailycallernewsfoundation.org
             o    Daily Wire or @dailywire.com
             o    One America News or @oann.com
             o    Sinclair Broadcast Group or @sbgi.net
             o    The Rush Limbaugh Show or @rushlimbaugh.com
                                                  7
             Case 1:20-cv-01694 Document 1 Filed 06/23/20 Page 8 of 14




Ex. C (“DHS FOIA Request”) at 1-2. The search period for the DHS FOIA Request was January

1, 2019, to the date of search. The DHS FOIA Request also excluded publicly available materials

such as news clips unless they contained additional discussion or commentary.

       29.      Democracy Forward sought a waiver of search and duplicating fees under 5

U.S.C. § 552(a)(4)(A)(iii) and 6 C.F.R. § 5.11, which require waiver of fees if the disclosure is

“likely to contribute significantly to public understanding of the operations or activities of the

government and is not primarily in the commercial interest of the requester.” See DHS FOIA

Request at 3.

       30.      Democracy Forward has received no communication from DHS regarding the

DHS FOIA Request.

       31.      DHS’s response to Democracy Forward’s FOIA request was due no later than

May 21, 2020. See 5 U.S.C. §§ 552(a)(6)(A)(i) & (a)(6)(B).

       32.      As of the date of this Complaint, DHS has not produced any records responsive to

the DHS FOIA Request, nor has DHS notified Democracy Forward of the scope of any

responsive records the agency intends to produce or withhold, or any reasons for any

withholdings, or informed Democracy Forward that it may appeal any adequately specific,

adverse determination.

       33.      Because DHS has “fail[ed] to comply with the applicable time limit provisions”

of the FOIA, Democracy Forward is “deemed to have exhausted [its] administrative remedies.”

See id. § 552(a)(6)(C)(i).




                                                  8
                 Case 1:20-cv-01694 Document 1 Filed 06/23/20 Page 9 of 14




                                      Treasury FOIA Request

       34.        Democracy Forward submitted a FOIA request to Treasury on April 23, 2020,

requesting the following records:

   1. All records containing or documenting communications sent to or received by political
      appointees in the Treasury Office of Public Affairs, Office of the Secretary, and Office of
      the Deputy Secretary with the following organizations and domains:

             o    Fox News or @foxnews.com, @foxbusiness.com
             o    Breitbart News Network or @breitbart.com
             o    Blaze Media or @blazemedia.com
             o    CRTV.com or @crtv.com
             o    The Blaze or @theblaze.com
             o    NewsMax or @newsmax.com
             o    Daily Caller or @dailycaller.com, @dailycallernewsfoundation.org
             o    Daily Wire or @dailywire.com
             o    One America News or @oann.com
             o    Sinclair Broadcast Group or @sbgi.net
             o    The Rush Limbaugh Show or @rushlimbaugh.com

Ex. D (“Treasury FOIA Request”) at 1-2. The search period for the Treasury FOIA Request was

January 1, 2019, to the date of search. The Treasury FOIA Request also excluded publicly

available materials such as news clips unless they contained additional discussion or

commentary.

       35.        Democracy Forward sought a waiver of search and duplicating fees under 5

U.S.C. § 552(a)(4)(A)(iii) and 31 C.F.R. § 1.7, which require waiver of fees if the disclosure is

“likely to contribute significantly to public understanding of the operations or activities of the

government and is not primarily in the commercial interest of the requester.” See Treasury FOIA

Request at 3.

       36.        On April 28, 2020, Democracy Forward received a letter from Treasury refusing

to process the Treasury FOIA Request. See Ex. E. The letter informed Democracy Forward that

Treasury concluded that the request “is too broad to be processed” and that the request did not
                                                  9
              Case 1:20-cv-01694 Document 1 Filed 06/23/20 Page 10 of 14




“describe the records in reasonably sufficient detail to enable employees who are familiar with

the subject area of the request to locate records.” Although Treasury asserted that the letter “is

not a denial of your request,” it also stated that Treasury would not process the request as

written, but that Treasury would reconsider if Democracy Forward agreed to narrow its request

to “a subject matter or topic of interest.”

        37.     In a response dated April 28, 2020, Democracy Forward declined to revise the

Treasury FOIA Request, noting that the request as written complies with all FOIA requirements

and that the FOIA does not require that a request be limited to “a subject matter or topic of

interest.” See Ex. F. Democracy Forward further noted that Treasury has previously processed a

FOIA request that is substantially similar to the Treasury FOIA Request. See id. (citing Treasury

FOIA Request No. 2018-12-063). Accordingly, Democracy Forward asked Treasury to

reconsider its denial of the request.

        38.     On May 1, 2020, Treasury—having apparently reconsidered its previous

response—sent Democracy Forward a letter acknowledging receipt of the Treasury FOIA

Request and indicating that it would require an additional ten days to process the request due to

“unusual circumstances.” See Ex. G.

        39.     Democracy Forward has received no further correspondence from Treasury since

May 1, 2020.

        40.     Treasury’s response to Democracy Forward’s FOIA request was due no later than

June 5, 2020. See 5 U.S.C. §§ 552(a)(6)(A)(i) & (a)(6)(B).

        41.     As of the date of this Complaint, Treasury has not produced any records

responsive to the Treasury FOIA Request, nor has Treasury notified Democracy Forward of the

scope of any responsive records the agency intends to produce or withhold, or any reasons for
                                                 10
              Case 1:20-cv-01694 Document 1 Filed 06/23/20 Page 11 of 14




any withholdings, or informed Democracy Forward that it may appeal any adequately specific,

adverse determination.

        42.     Because Treasury has “fail[ed] to comply with the applicable time limit

provisions” of the FOIA, Democracy Forward is “deemed to have exhausted [its] administrative

remedies.” See id. § 552(a)(6)(C)(i).

                                    CLAIMS FOR RELIEF

                    Count One (Violation of the FOIA by OMB), 5 U.S.C. § 552

        43.     Democracy Forward incorporates by reference the foregoing paragraphs as if fully

set forth herein.

        44.     By failing to respond to Democracy Forward’s request within the statutorily

prescribed time limit, OMB has violated its duties under FOIA, see 5 U.S.C. § 552 et seq.,

including but not limited to its duties to conduct a reasonable search for responsive records and

to produce all responsive, reasonably segregable, non-exempt information, and to not withhold

responsive records.

        45.     Democracy Forward is being irreparably harmed by OMB’s violation of the FOIA

and will continue to be irreparably harmed until OMB is compelled to comply with the FOIA.

                    Count Two (Violation of the FOIA by HHS), 5 U.S.C. § 552

        46.     Democracy Forward incorporates by reference the foregoing paragraphs as if fully

set forth herein.

        47.     By failing to respond to Democracy Forward’s request within the statutorily

prescribed time limit, HHS has violated its duties under FOIA, see 5 U.S.C. § 552 et seq.,

including but not limited to its duties to conduct a reasonable search for responsive records and



                                                11
              Case 1:20-cv-01694 Document 1 Filed 06/23/20 Page 12 of 14




to produce all responsive, reasonably segregable, non-exempt information, and to not withhold

responsive records.

        48.     Democracy Forward is being irreparably harmed by HHS’s violation of the FOIA

and will continue to be irreparably harmed until HHS is compelled to comply with the FOIA.

                    Count Three (Violation of the FOIA by DHS), 5 U.S.C. § 552

        49.     Democracy Forward incorporates by reference the foregoing paragraphs as if fully

set forth herein.

        50.     By failing to respond to Democracy Forward’s request within the statutorily

prescribed time limit, DHS has violated its duties under FOIA, see 5 U.S.C. § 552 et seq.,

including but not limited to its duties to conduct a reasonable search for responsive records and

to produce all responsive, reasonably segregable, non-exempt information, and to not withhold

responsive records.

        51.     Democracy Forward is being irreparably harmed by DHS’s violation of the FOIA

and will continue to be irreparably harmed until DHS’s is compelled to comply with the FOIA.

                Count Four (Violation of the FOIA by Treasury), 5 U.S.C. § 552

        52.     Democracy Forward incorporates by reference the foregoing paragraphs as if fully

set forth herein.

        53.     By failing to respond to Democracy Forward’s request within the statutorily

prescribed time limit, Treasury has violated its duties under FOIA, see 5 U.S.C. § 552 et seq.,

including but not limited to its duties to conduct a reasonable search for responsive records and

to produce all responsive, reasonably segregable, non-exempt information, and to not withhold

responsive records.



                                                12
              Case 1:20-cv-01694 Document 1 Filed 06/23/20 Page 13 of 14




        54.      Democracy Forward is being irreparably harmed by Treasury’s violation of the

FOIA and will continue to be irreparably harmed until Treasury is compelled to comply with the

FOIA.

                                         Request for Relief

        WHEREFORE, Democracy Forward prays that this Court:

              1. order Defendants to conduct a search for any and all responsive records to

Democracy Forward’s FOIA requests using search methods reasonably likely to lead to

discovery of all responsive records;

              2. order Defendants to produce, by a date certain, any and all non-exempt responsive

records and a Vaughn index of any responsive records withheld under a claim of exemption;

              3. enjoin Defendants from continuing to withhold any and all non-exempt

responsive records;

              4. order Defendants to grant Democracy Forward’s request for a fee waiver;

              5. award Democracy Forward its attorneys’ fees and other litigation costs reasonably

incurred in this action pursuant to 5 U.S.C. § 552(a)(4)(E); and

              6. grant any other relief this Court deems appropriate.

//

//

//

//

//

//

//
                                                  13
          Case 1:20-cv-01694 Document 1 Filed 06/23/20 Page 14 of 14




Dated: June 23, 2020                   Respectfully submitted,

                                       /s/ Nitin Shah
                                       Nitin Shah (D.C. Bar No. 156035)
                                       Benjamin Seel (D.C. Bar No. 1035286)
                                       Sean Lev (D.C. Bar No. 449936)
                                       Democracy Forward Foundation
                                       1333 H Street NW
                                       11th Floor
                                       Washington, D.C. 20005
                                       (202) 448-9090
                                       nshah@democracyforward.org
                                       bseel@democracyforward.org
                                       slev@democracyforward.org




                                      14
